Name: Regulation (EC) No 2061/96 of the European Parliament and of the Council of 8 October 1996 amending Regulation (EEC) No 1601/91 laying down general rules on the definition, description and presentation of aromatized wines, aromatized wine-based drinks and aromatized wine- product cocktails
 Type: Regulation
 Subject Matter: foodstuff;  beverages and sugar;  food technology
 Date Published: nan

 Avis juridique important|31996R2061Regulation (EC) No 2061/96 of the European Parliament and of the Council of 8 October 1996 amending Regulation (EEC) No 1601/91 laying down general rules on the definition, description and presentation of aromatized wines, aromatized wine-based drinks and aromatized wine- product cocktails Official Journal L 277 , 30/10/1996 P. 0001 - 0002REGULATION (EC) No 2061/96 OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 8 October 1996 amending Regulation (EEC) No 1601/91 laying down general rules on the definition, description and presentation of aromatized wines, aromatized wine-based drinks and aromatized wine-product cocktailsTHE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Articles 43 and 100a thereof,Having regard to the proposal from the Commission (1),Having regard to the opinion of the Economic and Social Committee (2),Acting in accordance with the procedure laid down in Article 189b of the Treaty (3),Whereas to take account of certain traditional practices in some Member States it is necessary to lay down that aromatized wines may also be prepared from fresh grape must with fermentation arrested by the addition of alcohol, referred to in Annex I, point 5, of Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine (4);Whereas the provision on the minimum proportion of wine present in an aromatized wine in the case of enriched wines coming from different production zones is nearly impossible to monitor; whereas it is therefore necessary to adjust this provision;Whereas the definition of a traditional product such as GlÃ ¼hwein must take account of certain developments in the sector; whereas the addition of water must therefore be forbidden, without prejudice to addition of water as a result of any sweetening;Whereas the wording of the provision concerning the processes which may be used in the preparation of the various products needs to be clarified, given that, in the absence of Community rules, Member States may apply specific rules in this area in so far as such rules are compatible with Community law;Whereas Regulation (EEC) No 1601/91 (5) should be amended accordingly, and adapted in some technical respects in the light of experience,HAVE ADOPTED THIS REGULATION:Article 1 Regulation (EEC) No 1601/91 is hereby amended as follows:1. In Article 2 (1) (a):(i) the text of the first indent shall be replaced by the following:'- obtained from one or more of the wine products defined in points 5 and 12 to 18 of Annex I to Regulation (EEC) No 822/87 (*), including the quality wines produced in specific regions defined in Article 1 (2) of Regulation (EEC) No 823/87 (**) and with the exception of retsina table wine, possibly with added grape must and/or grape must in fermentation;(*) OJ L 84, 27. 3. 1987, p. 1. Regulation as last amended by Regulation (EC) No 1544/95 (OJ No L 148, 30. 6. 1995, p. 31).(**) OJ No L 84, 27. 3. 1987, p. 59. Regulation as last amended by Regulation (EC) No 3011/95 (OJ No L 314, 28. 12. 1995, p. 14).`;(ii) the text of the penultimate subparagraph shall be replaced by the following:'the wine and/or fresh grape musts with fermentation arrested by the addition of alcohol, used in the preparation of an aromatized wine must be present in the finished product in a proportion of not less than 75 %. Article 5 notwithstanding, the minimum natural alcoholic strength by volume of the products used shall be that provided for in Article 18 (1) of Regulation (EEC) No 822/87;`.2. In Article 2 (1) (b) the first indent shall be replaced by the following:'- obtained from one or more of the wines defined in points 11 to 13 and 15 to 18 of Annex I to Regulation (EEC) No 822/87, including the quality wines produced in specified regions defined in Article 1 (2) of Regulation (EEC) No 823/87 and with the exception of wines produced with the addition of alcohol and retsina table wine, possibly with added grape must and/or partially fermented grape must,`.3. In the Italian version of Article 2 (2):(i) in (a), 'Vermut` shall be replaced by the following:'Vermut o Vermouth o Vermout`;(ii) in (b) Vino aromatizzato amaro, the first indent shall be replaced by the following:'- "Vino alla china" o "Vino chinato" quando l'aromatizzazione principale Ã ¨ fatta con aroma naturale di china,`.4. In Article 2 (3):(i) in (e) Kalte Ente, the words 'the taste of which must be clearly perceptible` shall be deleted;(ii) in (f), GlÃ ¼hwein, the first sentence shall be replaced by the following:'an aromatized drink obtained exclusively from red or white wine, flavoured mainly with cinnamon and/or cloves; without prejudice to the quantities of water resulting from recourse to Article 3 (a), the addition of water is forbidden`;(iii) in (fa) ViiniglÃ ¶gi/VinglÃ ¶gg, the first sentence shall be replaced by the following:'an aromatized drink obtained exclusively from red or white wine, flavoured mainly with cinnamon and/or cloves;`.5. In the Italian version of Article 2 (5), (a) and (b) shall be replaced by the following:'(a) extra secco o extra dry: per i prodotti il cui tenore di zuccheri Ã ¨ inferiore a 30 grammi per litro;(b) secco o dry: per i prodotti il cui tenore di zuccheri Ã ¨ inferiore a 50 grammi per litro;`.6. Article 5 shall be replaced by the following:'Article 51. The oenological processes and practices laid down in accordance with Regulation (EEC) No 822/87 shall apply to the wines and musts which are included in the composition of the products listed in Article 1.2. The processes for products being prepared for the purpose of obtaining one of the finished products referred to in this Regulation shall be established in accordance with the procedure laid down in Article 14.`7. In Annex II, the words 'ThÃ ¼ringer GlÃ ¼hwein` shall be inserted after 'NÃ ¼rnberger GlÃ ¼hwein`.Article 2 For the product GlÃ ¼hwein, derogating measures shall be adopted in accordance with the procedure laid down in Article 13 of Regulation (EEC) No 1601/91 for a transitional period until 31 January 1998.Article 3 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 8 October 1996.For the European ParliamentThe PresidentK. HÃ NSCHFor the CouncilThe PresidentP. RABBITTE(1) OJ No C 28, 1. 2. 1996, p. 8.(2) Opinion delivered on 27 March 1996 (OJ No C 174, 17. 6. 1996, p. 32).(3) Opinion of the European Parliament of 14 March 1996 (OJ No C 96, 1. 4. 1996, p. 235), Council common position of 29 April 1996 (OJ No C 196, 6. 7. 1996, p. 130) and Decision of the European Parliament of 16 July 1996 (OJ No C 261, 9. 9. 1996, p. 23).(4) OJ No L 84, 27. 3. 1987, p. 1. Regulation as last amended by Regulation (EC) No 1544/95 (OJ No L 148, 30. 6. 1995, p. 31).(5) OJ No L 149, 14. 6. 1991, p. 1. Regulation as last amended by Regulation (EC) No 3378/94 (OJ No L 366, 31. 12. 1994, p. 1).